Case: 10-60214 Document: 00511343702 Page: 1 Date Filed: 01/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 7, 2011
                                     No. 10-60214
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JORGE BAQUEDANO-BERRIOS, also known as Jorge Rodolfo Baquedano,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 058 410


Before REAVLEY, DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jorge Baquedano-Berrios (Baquedano), a native and citizen of Honduras,
has filed a petition for review of the Board of Immigration Appeals’ (BIA) order
denying his application for withholding of removal. Baquedano argues that he
is eligible for withholding of removal because he experienced past persecution
and has a well-founded fear of future persecution based on his religion,
membership in a particular social group, and political opinion.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60214 Document: 00511343702 Page: 2 Date Filed: 01/07/2011

                                 No. 10-60214

      Baquedano did not argue in his appeal to the BIA that he was targeted
based on his religion, political opinion, and membership in a particular economic
and social class. Therefore, he failed to exhaust his administrative remedies as
to these issues, and we lack jurisdiction to consider them.        See 8 U.S.C.
§ 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Even assuming that Baquedano exhausted these claims and demonstrated
that he was targeted based on his religion, political opinion, or membership in
a particular economic and social class, the record does not compel a conclusion
contrary to the BIA’s finding that Baquedano did not show past persecution or
a well-founded fear of future persecution. See Zhu v. Gonzales, 493 F.3d 588,
594 (5th Cir. 2007). For the forgoing reasons, the petition for review is DENIED.




                                       2